Citation Nr: 0714831	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for myotonia congenital, 
claimed as paralysis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to April 
1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In August 2006, the Board granted a motion to advance the 
case on the Board's docket due to the veteran's advanced age.

In August 2006, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  An unappealed October 2001 rating decision denied service 
connection for myotonia congenital (claimed as paralysis).

2.  Evidence received since the October 2001 decision denying 
entitlement to service connection for myotonia congenital is 
cumulative and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's October 2001 decision denying entitlement to service 
connection for myotonia congenital; the claim for service 
connection is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

While the appellant was not advised prior to the May 2004 RO 
determination of the type of evidence he needed to submit in 
order to reopen his claim, a November 2006 letter provided 
him with notice regarding the evidence and information 
necessary to reopen the previously denied claim and to 
establish entitlement to service connection for myotonia 
congenital.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Additionally, the November 2006 letter explained the evidence 
VA was responsible for providing, the evidence the veteran 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  The veteran has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency that may have occurred earlier in the 
process (including in timing).  The veteran was also advised 
of the criteria for establishing effective dates of awards.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  Thereafter, the case was readjudicated.  See 
February 2007 Supplemental Statement of the Case.  This VA's 
duty to notify is met.

All identified, pertinent evidence, including the veteran's 
service medical records and post-service treatment records, 
has been obtained and associated with the claims file.  There 
is no indication of any relevant records that the RO failed 
to obtain.  The Board notes that VA examination is not 
required in this case because the appellant has not submitted 
new and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

II.  New and material evidence

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In October 2001, the RO denied service connection for 
myotonia congenital, claimed as paralysis.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated October 24, 2001.  He did not appeal and the 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  [38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
for all claims to reopen filed on or after August 29, 2001.  
The instant claim to reopen was filed after that date (in 
April 2004), and the new definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

At the time of the October 2001 decision the record 
contained: service medical records dated from 1945 to 1947, 
which include the veteran's reports that his stiffness of the 
extremities began at age 15 or 16; an August 2001 VA 
examination that diagnosed the veteran as having a history of 
myotonia; and a statement from the veteran dated August 2001 
in which he asserts that he did not have myotonia paralysis 
since he was age 15, as noted in the service medical records.

Evidence submitted since that the October 2001 determination 
consists of the veteran's statements contending that he did 
not have myotonia before entering service and that his 
condition should be service connected.

The Board finds that new and material evidence has not been 
received.  As noted above, the only evidence submitted since 
October 2001 are the veteran's statements.  The veteran's 
contents that he did not have myotonia before service and 
that his condition is related to his active service are not 
new.  His statements are essentially a repetition of his 
previous assertions that were before the RO in 2001, and are 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Additionally, the veteran lacks 
medical expertise and is not qualified to offer medical 
opinions; therefore, his statements are not material.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to October 2001 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for myotonia congenital.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim for service connection for 
myotonia congenital, claimed as paralysis, is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


